

117 S952 IS: Presumptive Benefits for War Fighters Exposed to Burn Pits and Other Toxins Act of 2021
U.S. Senate
2021-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 952IN THE SENATE OF THE UNITED STATESMarch 24, 2021Mrs. Gillibrand (for herself and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for a presumption of service connection for certain diseases associated with exposure to toxins, and for other purposes.1.Short titleThis Act may be cited as the Presumptive Benefits for War Fighters Exposed to Burn Pits and Other Toxins Act of 2021.2.Presumption of service connection for certain diseases associated with exposure to burn pits and other toxins(a)In generalSubchapter II of chapter 11 of title 38, United States Code, is amended by adding at the end the following new section: 1119.Presumption of service connection for certain diseases associated with exposure to burn pits and other toxins(a)Presumption of service connection(1)For the purposes of section 1110 of this title, and subject to section 1113 of this title, a disease specified in paragraph (2) becoming manifest in a veteran described in paragraph (3) shall be considered to have been incurred in or aggravated during active military, naval, or air service, notwithstanding that there is no record of evidence of such disease during the period of such service.(2)The diseases specified in this paragraph are the following:(A)Asthma that was diagnosed after service in a country or territory for which a medal described in paragraph (3) was awarded. (B)(i)Head cancer of any type.(ii)Neck cancer of any type.(iii)Respiratory cancer of any type.(iv)Gastrointestinal cancer of any type.(v)Reproductive cancer of any type.(vi)Lymphoma cancer of any type.(vii)Lymphomatic cancer of any type.(viii)Kidney cancer.(ix)Brain cancer.(x)Melanoma.(C)Chronic bronchitis.(D)Chronic obstructive pulmonary disease.(E)Constrictive bronchiolitis or obliterative bronchiolitis.(F)Emphysema.(G)Granulomatous disease.(H)Interstitial lung disease.(I)Pleuritis. (J)Pulmonary fibrosis.(K)Sarcoidosis. (L)Any other disease listed under subsection (a)(2) of section 1116 of this title or for which a presumption of service connection is warranted pursuant to regulations prescribed under section subsection (b)(1) of such section.(M)Any other disease with respect to which final regulations have been prescribed under subsection (c)(3).(3)A veteran described in this paragraph is any veteran who on or after August 2, 1990, was awarded any of the following:(A)The Afghanistan Campaign Medal.(B)The Armed Forces Expeditionary Medal.(C)The Armed Forces Reserve Medal with M-device.(D)The Armed Forces Service Medal.(E)The Global War On Terrorism Expeditionary Medal.(F)The Inherent Resolve Campaign Medal.(G)The Iraqi Campaign Medal.(H)The Southwest Asia Service Medal.(b)Process to add diseases through written petition(1)In the case that the Secretary receives a written petition from an interested party to add a disease to the list of diseases specified in subsection (a)(2), not later than 90 days after the date of receipt of such petition, the Secretary shall request a determination by the National Academies of Sciences, Engineering, and Medicine (referred to in this section as the National Academies) with respect to whether there is a positive association between—(A)the exposure of humans to one or more covered toxins; and (B)the occurrence of the disease in humans. (2)For purposes of this subsection, the term interested party includes a representative of— (A)a congressionally chartered veterans service organization;(B)an organization that—(i)is described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code; (ii)serves veterans or members of the Armed Forces; and (iii)has continuously operated for a period of five years or more preceding the date of the submittal of the written petition under paragraph (1); (C)a collective bargaining agent for civilian employees of the United States Government;(D)a nationally recognized medical association; (E)the National Academies; or(F)a State or political subdivision of a State. (c)Determinations by National Academies(1)If the Secretary receives a determination described in paragraph (2), not later than 180 days after receipt of such determination, the Secretary shall—(A)publish in the Federal Register proposed regulations to add the disease covered by the determination to the list of diseases specified in subsection (a)(2); (B)publish in the Federal Register, and submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives— (i)the decision of the Secretary not to publish such proposed regulations; and (ii)the basis for such decision, including specific medical science refuting the determination; or(C)publish in the Federal Register a decision that insufficient evidence exists to take action under subparagraph (A) or (B).(2)A determination described in this paragraph— (A)is a determination by the National Academies that there is a positive association between—(i)the exposure of humans to one or more covered toxins; and (ii)the occurrence of the disease in humans; and (B)may be made pursuant to—(i)a request from the Secretary under subsection (b); or(ii)an agreement between the Secretary and the National Academies under section 3 of the Presumptive Benefits for War Fighters Exposed to Burn Pits and Other Toxins Act of 2021.(3)(A)Not later than 180 days after the date on which the Secretary publishes any proposed regulations under paragraph (1)(A) for a disease, the Secretary shall prescribe final regulations for that disease.(B)Such regulations shall be effective on the date of issuance. (d)Reference to National AcademiesIn the case that the Secretary enters into an agreement with another organization as described in section 3(h)(1) of the Presumptive Benefits for War Fighters Exposed to Burn Pits and Other Toxins Act of 2021, any reference in this section to the National Academies shall be treated as a reference to the other organization. (e)DefinitionsIn this section: (1)The term covered toxin includes the following: (A)Any toxic chemical or toxic fume. (B)Hazardous waste, mixed waste, solid waste, or used oil (as those terms are defined in section 1004 of the Solid Waste Disposal Act (42 U.S.C. 6903)). (C)Radiological waste. (D)Any other carcinogen. (2)The term veterans service organization means an organization recognized by the Secretary for the representation of veterans under section 5902 of this title..(b)Effective date(1)In generalThe amendment made by subsection (a) shall take effect on the date that is 180 days after the date of the enactment of this Act. (2)Written petitionsWith respect to a written petition described in section 1119(b)(1) of title 38, United States Code, as added by subsection (a), that was received by the Secretary of Veterans Affairs before the effective date described in paragraph (1), the Secretary shall make a request of the National Academies of Sciences, Engineering, and Medicine under such section, as so added, not later than 90 days after such effective date.(c)Clerical amendmentThe table of sections at the beginning of chapter 11 of title 38, United States Code, is amended by inserting after the item relating to section 1118 the following new item:1119. Presumption of service connection for certain diseases associated with exposure to burn pits and other toxins..(d)Conforming amendmentSection 1113 of such title is amended by striking or 1118 each place it appears and inserting 1118, or 1119. 3.Agreement with the National Academies of Sciences, Engineering, and Medicine concerning the exposure of humans to burn pits and other toxins(a)Agreement(1)In generalThe Secretary of Veterans Affairs shall seek to enter into an agreement with the National Academies of Sciences, Engineering, and Medicine (referred to in this section as the National Academies) to perform the services covered by this section.(2)TimingThe Secretary shall seek to enter into the agreement described in paragraph (1) not later than 60 days after the date of the enactment of this Act. (b)Reviews of scientific evidence(1)In generalUnder an agreement between the Secretary and the National Academies, the National Academies shall review and summarize the scientific evidence, and assess the strength thereof, concerning the association between the exposure of humans to covered toxins and each disease suspected to be associated with such exposure.(2)Reviews upon requestUnder an agreement between the Secretary and the National Academies under this section, the National Academies shall conduct a review described in paragraph (1) in response to each request made by the Secretary under section 1119(b)(1) of title 38, United States Code, as added by section 2(a). (c)Scientific determinations concerning diseases(1)In generalFor each disease reviewed under subsection (b), the National Academies shall determine (to the extent that available scientific data permit meaningful determinations) whether there is a positive association between the exposure of humans to one or more covered toxins and the occurrence of the disease in humans, taking into account the strength of the scientific evidence and the appropriateness of the statistical and epidemiological methods used to detect the association. (2)Submissions for reviews upon requestUnder an agreement between the Secretary and the National Academies under this section, not later than 270 days after the date on which the Secretary transmits a request to the National Academies with respect to a disease under section 1119(b)(1) of title 38, United States Code, as added by section 2(a), the National Academies shall submit to the Secretary the determination made with respect to that disease under paragraph (1). (d)Recommendations for additional scientific studies(1)In generalUnder an agreement between the Secretary and the National Academies under this section, the National Academies shall make any recommendations it has for additional scientific studies to resolve areas of continuing scientific uncertainty relating to the exposure of humans to covered toxins. (2)ConsiderationsIn making recommendations for additional scientific studies, the National Academies shall consider—(A)the scientific information that is available at the time of the recommendation; (B)the value and relevance of the information that could result from additional studies; and(C)the feasibility of carrying out such additional studies. (e)Subsequent reviewsUnder an agreement between the Secretary and the National Academies under this section, the National Academies shall—(1)conduct as comprehensive a review as is practicable of the evidence referred to in subsection (b)(1) that became available since the last review of such evidence under this section; and(2)make determinations and estimates on the basis of the results of such review and all other reviews conducted for the purposes of this section. (f)Reports(1)Initial report(A)In generalUnder an agreement between the Secretary and the National Academies under this section, not later than 540 days after the date of the enactment of this Act, the National Academies shall submit to the Secretary and the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the activities of the National Academies under the agreement. (B)ElementsThe report submitted under subparagraph (A) shall include the following: (i)The determinations described in subsection (c)(1). (ii)An explanation of the scientific evidence and reasoning that led to such determinations. (iii)Any recommendations of the National Academies under subsection (d). (2)Periodic updatesUnder an agreement between the Secretary and the National Academies under this section, not less frequently than once every two years, the National Academies shall submit to the Secretary and the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives an updated report on the activities of the National Academies under the agreement. (g)Limitation on authorityThe authority to enter into agreements under this section shall be effective for a fiscal year to the extent that appropriations are available. (h)Alternative contract scientific organization(1)In generalIf the Secretary is unable within the period prescribed in subsection (a)(2) to enter into an agreement with the National Academies on terms acceptable to the Secretary, the Secretary shall seek to enter into such an agreement with another appropriate scientific organization that— (A)is not part of the Government; (B)operates as a not-for-profit entity; and(C)has expertise and objectivity comparable to that of the National Academies. (2)TreatmentIf the Secretary enters into an agreement with another organization as described in paragraph (1), any reference in this section, section 4, and section 1119 of title 38, United States Code, as added by section 2(a), to the National Academies shall be treated as a reference to the other organization. (i)Covered toxin definedIn this section, the term covered toxin has the meaning given that term in section 1119(e) of title 38, United States Code, as added by section 2(a).(j)Authorization of appropriationsThere are authorized to be appropriated to the Department of Veterans Affairs such sums as may be necessary to carry out this section. 4.Access of the National Academies of Sciences, Engineering, and Medicine to information from Federal agencies(a)In generalUpon request by the National Academies of Sciences, Engineering, and Medicine (referred to in this section as the National Academies), the head of any Federal agency with relevant information shall provide to the National Academies information in the possession of the agency that the National Academies determines useful in conducting a review under section 3(b). (b)Federal agency definedIn this section, the term Federal agency means any agency as that term is defined in section 551 of title 5, United States Code. 5.Presumption relating to personal injury of certain Federal employees(a)In generalSection 8102 of title 5, United States Code, is amended by adding at the end the following:(c)(1)In this subsection, the term covered employee means an employee of the Department of State, the Department of Defense, or an element of the intelligence community (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)) who, on or after August 2, 1990, carried out the job responsibilities of the employee for not fewer than 30 total days in a country or territory while the United States was conducting a contingency operation (as defined in section 101 of title 10) in that country or territory.(2)Disability or death from a disease described in paragraph (2) of such section suffered by a covered employee is deemed to have resulted from personal injury sustained while in the performance of the duty of the covered employee, whether or not the covered employee was engaged in the course of employment when the disability or disability resulting in death occurred..(b)Effective dateThe amendment made by subsection (a) shall take effect on the date that is 180 days after the date of enactment of this Act. (c)Rule of constructionSubsection (c) of section 8102 of such title, as added by subsection (a), shall not be construed to apply to a contractor of a Federal department or agency.